28 F.3d 1213
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.GENERAL ELECTRIC COMPANY, Petitioner,v.E. Deaton TRENT;  Director, Office of Workers' CompensationPrograms, United States Department of Labor, Respondents.
No. 93-4120.
United States Court of Appeals, Sixth Circuit.
July 1, 1994.

Before:  JONES and RYAN, Circuit Judges;  and KRUPANSKY, Senior Circuit Judge.

ORDER

1
Petitioner seeks review of a decision of the Benefits Review Board finding it liable for black lung benefits as a responsible operator under the Black Lung Benefits Act, 30 U.S.C. Secs. 901-945.  The Director now concedes that the evidence in the record is insufficient to support the administrative law judge's decision holding petitioner liable for the payment of the benefits to respondent Trent.  The Director moves the court to vacate those portions of the decisions of the administrative law judge and the Benefits Review Board holding petitioner liable for the black lung benefits, and to remand this case to the district director for the payment of benefits from the Black Lung Disability Trust Fund.  Petitioner and respondent Trent do not object to the motion to vacate and remand.  Upon review, we conclude that the motion of the Director should be granted.


2
It therefore is ORDERED that the Director's motion is granted.  The portion of Administrative Law Judge Forbes' March 19, 1990, decision holding petitioner liable for federal black lung benefits payment and the Benefits Review Board's decision affirming that liability decision are VACATED.  This action is REMANDED to the district director, Division of Coal Mine Workers' Compensation, Office of Workers' Compensation Programs, for the payment of benefits from the Black Lung Disability Trust Fund.